Citation Nr: 0327823	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of exposure to ionizing radiation, including radiation 
fibrosis.

2.  Entitlement to service connection for claimed residuals 
of exposure to biological/chemical warfare agents, including 
hair loss (other than as due to exposure to Agent Orange).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from December 1964 
to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In January 2001, the Board, in pertinent 
part, denied the appellant's claims of entitlement to service 
connection for claimed residuals of exposure to ionizing 
radiation and biological/chemical warfare agents.

The appellant appealed the Board's January 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, an Order of the CAVC was issued, averring 
that remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In its Order, the CAVC noted the appellant's contention of 
suffering from hair loss and radiation fibrosis, and VA's 
assertion that the CAVC lacked a jurisdiction-conferring 
notice of disagreement regarding the hair loss claim and the 
appellant never filed a claim for radiation fibrosis.  The 
CAVC concluded that it had jurisdiction to consider the 
veteran's claim to the extent that he claimed his radiation 
fibrosis was a residual of exposure to radiation and his hair 
loss was a residual of exposure to radiation or biological or 
chemical warfare agents (other than Agent Orange).  

Citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
the CAVC held that there was no evidence of record that VA 
ever notified the appellant of who was responsible for 
obtaining the evidence necessary to substantiate his claims.  
In an Order of March 2003, the CAVC vacated the Board's 
decision as to the appellant's claims for service connection 
for residuals of exposure to ionizing radiation and 
biological or chemical warfare agents and remanded the 
matter.  As set forth in detail below, the VCAA substantially 
amended existing law regarding the requirement of a well-
grounded claim and the notice and assistance to be afforded 
claimants for veteran's benefits.  A copy of the CAVC's Order 
in this matter has been placed in the claims file.


REMAND

As noted, during the pendency of the appellant's appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, instead of remanding to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  But see Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003) (holding that the regulation 
codified at 38. C.F.R.§ 3.159(b)(1) is invalid because it 
imposes an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority). 

Moreover, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

In addition, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this claim (even though the 
appellant advised the Board that he had nothing else to 
submit in a signed statement dated August 2003), it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The RO should send a letter to the 
appellant that specifically addresses the 
new VCAA and its effect on his claims for 
service connection for residuals of 
exposure to ionizing radiation, including 
radiation fibrosis, and for claimed 
residuals of exposure to 
biological/chemical warfare agents, 
including hair loss (other than as due to 
exposure to Agent Orange).  The appellant 
should be invited to submit any additional 
evidence he may have in support of his 
claim.

2.	The appellant should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorders at issue 
since 1998.  The RO should then request 
all pertinent medical records from these 
medical providers.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed, including VA 
examinations(s) if warranted.
 
4.	Thereafter, the RO should readjudicate the 
appellant's claims for service connection 
for residuals of exposure to ionizing 
radiation, including  radiation fibrosis, 
and the claimed residuals of exposure to 
biological/chemical warfare agents, 
including hair loss (other than as due to 
Agent Orange).  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the May 2000 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


